    Case 2:21-cv-00212-JCB Document 2 Filed 04/06/21 PageID.2 Page 1 of 5




Mitchel T. Rice, No. 6022
Andrea M. Keysar, No. 12139
Marianne Schumann, No. 14781
MORGAN, MINNOCK, RICE & MINER, L.C.
Kearns Building, Eighth Floor
136 South Main Street
Salt Lake City, Utah 84101
Telephone No.: (801) 531-7888
Facsimile No.: (801) 531-9732
Email: mrice@mmrm.com

Attorneys for Defendant Walmart Inc.

                   IN THE UNITED STATES DISTRICT COURT FOR THE

                          DISTRICT OF UTAH, CENTRAL DIVISION

VANIA SCHMIDT, an individual,

                   Plaintiff,                               NOTICE OF REMOVAL

      vs.

WALMART INC., a Delaware Corporation,
and JANE DOE, an individual,                      Case No. 2:21-cv-00212-JCB

                   Defendants.                    Magistrate Judge Jared C. Bennett



       NOTICE IS HEREBY GIVEN that Defendant, Walmart Inc., by and through its Counsel

of record, hereby removes this action from the Third Judicial District Court, Salt Lake County,

State of Utah, to the United States District Court, District of Utah, Central Division, pursuant to

28 U.S.C. §§ 1332, 1441, and 1446, and respectfully states as follows:
    Case 2:21-cv-00212-JCB Document 2 Filed 04/06/21 PageID.3 Page 2 of 5




       1.       Plaintiff, Vania Schmidt, filed this civil action, Case Number 200902589, against

Defendant in the Third Judicial District Court, Salt Lake County, State of Utah, on or about April

7, 2020. (A copy of the Complaint is attached as Exhibit “A”).

       2.       Defendant was served on or about March 17, 2021. (A copy of the Summons is

attached as Exhibit “B”).

       3.       As more fully set forth below, this case is properly removed to this Court pursuant

to 28 U.S.C. §§ 1332, 1441, and 1446 because Defendant has (1) satisfied the procedural

requirements for removal, and (2) this Court has subject matter jurisdiction over this action under

28 U.S.C. § 1332.

       4.       Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon Counsel for Plaintiff, and a copy is also being filed with the Clerk of the Court for the Third

Judicial District Court.

       5.       With respect to diversity, the citizenship of the Parties is diverse in this action.

       6.       According to the Complaint, Plaintiff, Vania Schmidt, was at the time of

commencement of this action a resident of Salt Lake County, State of Utah. (Complaint ¶ 1,

Exhibit “A”).

       7.       Plaintiff is not, and never has been, domiciled in Delaware or Arkansas.

       8.       Defendant, Walmart Inc., is and was at the time of commencement of this action a

Delaware Corporation with its principal place of business in Bentonville, Arkansas.

       9.       Based on the foregoing, there is complete diversity between the Parties.




                                                     2
    Case 2:21-cv-00212-JCB Document 2 Filed 04/06/21 PageID.4 Page 3 of 5




       10.     With respect to the amount in controversy, Plaintiff designated this action as “Tier

Three” for purposes of Discovery under Utah Rule of Civil Procedure 26(c), demonstrating that

Plaintiff is alleging damages in excess of $300,000. (Complaint, Exhibit “A”).

       11.     With respect to the amount in controversy, Plaintiff has alleged that she sustained

physical injuries and has claimed special and general damages, interest and other relief. (Id,,

Prayer for Relief, Exhibit “A”).

       12.     Based on the foregoing, Plaintiff’s alleged injuries and damages are sufficient to

support a claim in excess of $75,000, and thereby satisfy the requisite amount in controversy for

removal of this case. McPhail v. Deere & Comp., 529 F.3d 947, 956 (10th Cir. 2008)(“A

complaint that presents a combination of facts and theories of recovery that may support a claim

in excess of $75,000 can support removal.”).

       13.     Due to the complete diversity of the Parties to this action, and the amount in

controversy in excess of $75,000, this case meets the requirements for removal to Federal Court

pursuant to 28 U.S.C. § 1332.

       14.     Venue is proper in the United States District Court, District of Utah, Central

Division, because the lawsuit was filed in Salt Lake County, State of Utah.

       15.     Defendant’s request for removal is properly made within 30-days of receipt of the

Summons and Complaint by Defendant.

       WHEREFORE, Defendant respectfully removes this action from the Third Judicial District

Court, Salt Lake County, State of Utah, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, and

respectfully requests that this Court assume complete jurisdiction over this action and exclude any

further proceedings in State Court.


                                                  3
Case 2:21-cv-00212-JCB Document 2 Filed 04/06/21 PageID.5 Page 4 of 5




  DATED this 6th day of April, 2021.

                                       MORGAN, MINNOCK, RICE & MINER, L.C.



                                       /s/ Mitchel T. Rice
                                       Mitchel T. Rice
                                       Andrea M. Keysar
                                       Marianne Schumann
                                       Attorneys for Defendant Walmart Inc.




                                           4
    Case 2:21-cv-00212-JCB Document 2 Filed 04/06/21 PageID.6 Page 5 of 5




                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 6th day of April, 2021, I caused a true and correct copy of the

foregoing NOTICE OF REMOVAL to be served via the Court’s electronic filing system, and USPS

first-class mail, postage pre-paid, to the following:

       David S. Head dhead@headlawusa.com
       HEAD LAW, PLLC
       111 East 5600 South, Ste. 100
       Murray, Utah 85107
       Attorneys for Plaintiff Vania Schmidt


                                                           /s/ Krystal Day
                                                           Paralegal




                                                    5
